Citation Nr: 9931436	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-29 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and his daughter


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from June 1967 to March 1969 
and from May 1970 to March 1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for a back disability.


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a chronic 
back disability was present in service or is otherwise 
related to military service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a back disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records dated in August 1976 reflect 
treatment for upper back muscle pain with no history of 
trauma or strain.  When the veteran was seen in December 1977 
he complained of pain of six months duration affecting the 
low back with radiation into the legs.  On the previous 
evening he had reportedly been unable to move due to pain.  
The impression was functional back pain.  He was seen again 
in January 1981 with complaints of low back pain over the 
previous week.  The assessment was latissimus dorsi strain.  
In October 1984 the veteran was treated for complaints of 
back pain with momentary numbness in the right leg. There was 
no strenuous exercise or lifting associated.  The assessment 
at that time was mechanical low back pain with radiculopathy.  
When the veteran was seen again in November 1985, he reported 
low back pain after lifting a heavy object.  The assessment 
was acute lumbosacral strain with muscle spasm.  At that time 
x-rays revealed endplate depressions at the L4-L5 level from 
residual notochordal remnants.  There was no evidence of 
spondylolisthesis.   

VA outpatient treatment records dated in October 1990 show 
the veteran was seen with complaints of severe back pain 
since the previous day when something had appeared to snap 
while bending over.  He related a history of an episode of 
back pain in 1977 after paratrooping.  Paraspinous spasm was 
noted in the area of L3-L4.  There were no neurological 
deficits in the lower extremities.  The lumbosacral spine was 
assessed as normal on x-ray.  A 4 centimeter bone island or 
possible bone cyst was revealed in the right iliac bone, 
which was considered benign.  The assessment was acute low 
back pain with muscle spasm.  The veteran was seen in August 
1993 with similar complaints after lifting.  The assessment 
was unchanged.  The veteran reported similar episodes in the 
past.  X-rays revealed no acute bone injury in the 
lumbosacral spine.  Treatment included physical therapy.  

In 1994 the veteran was seen with progressively worsening 
back pain after lifting a heavy transmission, weighing 175 to 
200 pounds.  A magnetic resonance imaging spectroscopy (MRI) 
conducted in March 1994 revealed a large right, eccentric, 
herniated nucleus pulposus at the L4-L5 level, with marked 
distortion of the thecal sac, creating a moderate to high 
grade stenosis due to the volume of material.  Also noted 
were disc degenerative changes at the L2-L3, L3-L4, and L5-S1 
levels, including varying degrees of annulus bulging.  
Additionally there was moderate grade foraminal encroachment 
at the L-L5 and L5-S1, bilaterally at each level.  Specific 
nerve root involvement was difficult to determine from these 
more peripheral elements.  

When the veteran was examined at a VA Medical Center (VAMC) 
in April 1994 he reported that he had suffered progressively 
worsening back pain for the past month.  He also related that 
he had suffered from back pain in the past but had not been 
troubled with such for some time until he reinjured his back 
one month earlier in the lifting incident.  The impression 
was herniated nucleus pulposus at the L4-L5 level. 

The report of an April 1994 computerized tomography (CT) scan 
reflects a large extradural defect at the L4-L5 with 
suspected large herniated nucleus pulposus at that level, 
suggestion of disc migration above and below the involved 
disc space.  There was also obliteration of the right lateral 
recess at the L4-L5.  A lumbar myelogram conducted in May 
1994 indicated a large extradural defect at the L4-L5 level 
with cut off of the L4 nerve root sleeve bilaterally.  There 
was nonfilling of the right L5 nerve root sleeve.  Appearance 
was consistent with a large herniated nucleus pulposus at 
that level.  There was a conjoined nerve root at the S1 level 
on the left and a suggestion of conjoined nerve root sleeve 
at the S1 level on the right.  

The veteran underwent laminectomy at the L4-L5 and removal of 
herniated disc L4-L5 on the right side in May 1994.  The 
hospital report reflects that the veteran gave a history of 
back injury during his enlistment in the special forces.  On 
VA examination conducted in November 1995 he was noted to be 
doing very well postoperatively with limited range of motion 
and no apparent musculo-neurological impairment secondary to 
the surgery.  It was considered that a more complete 
evaluation would require more time to heal from surgery.  

Subsequent VA outpatient treatment records reflect treatment 
for chronic back pain.  When the veteran was hospitalized for 
an unrelated disorder in February 1997 the diagnoses noted 
included degenerative arthritis of the lumbosacral spine.   

The veteran testified at his personal hearing at the RO in 
March 1997.  At that time he related that he had initially 
injured his back in a parachute jump in 1975.  He indicated 
he had been seen for back symptoms once a month thereafter 
until his discharge in 1986.  The veteran also reported that 
shortly after separation from service in June or July 1986, 
he was treated for back pain at the VA Medical Center (VAMC) 
in Augusta, Georgia.  He said that he had continued to be 
seen at that facility approximately once a month until he 
moved out of state in 1992.  Following the hearing 
unsuccessful attempts were made to obtain medical records of 
the referenced treatment. 

Legal Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1999).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1999)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Lay testimony may be used to show 
service connection by continuity of symptomatology, as well 
as to show a nexus between the continuity of symptomatology 
and the present disability when "such a relationship is one 
as to which a lay person's observation is competent." 
Savage, 10 Vet. App. at 497.  However, a lay person is not 
generally competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Id.

In addition, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and a specified chronic disease, to include arthritis became 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, the chronic disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§  3.307, 3.309.

The threshold question to be answered is whether the veteran 
has met his burden of submitting a well grounded claim.  In 
order for him to meet this burden, the claimant must submit 
evidence sufficient to justify a belief that his claim is 
plausible. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  To sustain a well grounded claim, the 
claimant must provide evidence demonstrating that the claim 
is plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet.App. 19 (1993).  A well-grounded claim is one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy  
v. Derwinski, 1 Vet.App. 78, 81 (1990).  

The Secretary has the duty to assist a claimant in developing 
facts pertinent to a well grounded claim.  38 U.S.C.A. 
§ 5107(a).  If the appellant has not presented a well 
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim as any 
such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

In determining whether a claim is well grounded the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet.App.  359 
(1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown,  
7 Vet.App. 498 (1995).  

The record in this case reflects current medical evidence of 
back disability; thus, the first element of a plausible claim 
is satisfied.  Additionally, service medical records reflect 
treatment for back pain on multiple occasions.  However, no 
currently diagnosed chronic condition is shown to have been 
present until many years after separation, and the veteran 
has not presented any medical evidence or opinion to 
demonstrate a nexus between a current disability and symptoms 
of findings noted during active service.  Although VA medical 
records dated from 1990 to 1994 reflect that the veteran 
reported a history of back pain and injury in service, no 
medical professional has linked the current disability to 
service.  Such a reiteration of history as provided by the 
veteran, unenhanced by any additional medical comment by the 
examiner, does not constitute competent medical evidence. cf. 
LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  In addition 
there is no evidence that arthritis of the lumbar spine was 
present during the presumptive period of one year following 
service.  

Evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where an evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion. King v. Brown, 5 Vet. 
App. 19 (1993).  In this case the veteran, as a layperson, is 
not competent to provide medical evidence that any current 
disability had onset during active service, or to establish a 
nexus between his current disorders and any symptoms or 
clinical findings during active service. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  

As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that his claim is plausible.  In the absence of 
the requisite support from competent (medical) evidence, the 
veteran's claim for service connection for a back disability 
is not plausible.


ORDER

The claim for service connection for a back disability is 
denied as not well-grounded.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

